Woods, Circuit Judge.
The act or other evidence of debt on which the .libelant bases his claim was not recorded on the day the contract was made, as required by article 3274, Rev. Civil Code, nor within seven days thereafter, as provided by an amendment passed in 1877. See Acts 1877, p. 59. The only question is therefore whether the owner of the boat falls within the term “third persons,” found in article 3274. We think the case of Beard v. Chappell, 23 La. Ann. 694, furnishes an answer to this question. In that case it was held that, “the debtor for supplies being a lessee, the owner of the plantation and the stock thereon isa ‘third person,’ within the meaning of article 123 of the constitution. If, therefore, the owner of the plantation, a third person, was in possession of the cotton at the time the privilege was asserted by the furnisher of supplies, then, and in such case, the furnisher could not hold the same, because, not having had his privilege recorded, and the ’cotton having passed into third hands, the privilege was lost.” This authority covers this case. As against the owner of the boat, who was a third person in possession, the libelants and interveners had no lien, because their contract had not been recorded as required by law. A lien is necessary to the relief they ask. The Lottawanna, 21 Wall. 558.
The libel and intervention must be dismissed, with costs.
.Bradley, Circuit Justice, concurred.